DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on April 9, 2021 is acknowledged. One page of drawing and one page of specification were received on April 9, 2021. The drawing and specification are acceptable to correct the obvious scrivener’s errors in the original disclosure.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the disc-shaped heater element (line 5 of claim 14) and annular thermally conductive element (line 10 of claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a confusing variety of terms for the same thing or the use of same terms to refer a variety of different things should not be permitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “disc-shaped” in claim 14 is used by the claim to mean “cylindrical, (see heater element 16 in Figs. 1-3)” while the accepted meaning is “a flat circular plate.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 5,080,115) in view of Saleem (WO2013/160112).

a tubular housing (12) having an opening at one (left) end configured to (capable of) removably receive the aerosol-forming article; 
a disc-shaped heater element (16. Same or similar shape as heater element 16 of Applicant’s invention) comprising an end face (on the left), the disc-shaped heater element being disposed proximate an (right) end of the tubular housing, an opposite end having the opening, so that the end face of the disc-shaped heater element is proximate an (right) end of the aerosol-forming article when the aerosol-forming article is inserted into the tubular housing; and 
an annular thermally conductive element (20) and a thermally conductive substrate 34) disposed on an inner surface of the tubular housing and comprising a first portion (at 18) connected to the disc-shaped heater element and a second portion (at 22) configured to (capable of) contact the aerosol-forming article when the aerosol-forming article is inserted into the tubular housing.
Templeton fails to disclose wherein the system is configured to supply a first amount of electrical energy to the disc-shaped heater element to heat the disc-shaped heater element to a first temperature, and to supply a second amount of electrical energy to the disc-shaped heater element to maintain the disc-shaped heater element at a second temperature, wherein the second temperature is lower than the first temperature, and wherein a difference between the first temperature and the second temperature is at least 100 degrees Celsius.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an electric power heater, as taught by Saleem, to Templeton’s heater, in order to provide a compact, efficient and precise temperature provision heater (Page 7, lines 8 to page 8, line 9).

With respect to claim 17, Templeton’s system modify by Saleem’s heating system, Templeton further discloses wherein the heater element comprises a thermally conductive substrate, and the thermally conductive substrate comprises a metal (Col. 3, line 37) or an electrically conductive ceramic. Saleem also teaches wherein the thermally conductive substrate comprises (including) a metal or an electrically conductive ceramic (page 4, line 20).
With respect to claim 18, Templeton’s system modify by Saleem’s heating system, Templeton further discloses wherein the end face of the disc-shaped heater element is substantially circular (viewing along the longitudinal axis). Saleem also discloses wherein the end face of the disc-shaped heater element is substantially circular (viewing along the longitudinal axis).
With respect to claim 19, Templeton’s system modify by Saleem’s heating system, Saleem further teaches the electrically heated aerosol-generating system further comprising a supply of electrical energy (2) connected to the disc-shaped heater element to resistively heat the disc-shaped heater element when the system is activated.
With respect to claim 20, Templeton’s system modify by Saleem’s heating system, Saleem further teaches wherein the disc-shaped heater element is the only heater element in the system.

Response to Arguments
With respect to drawings objected to under 37 CFR 1.83(a), Applicant argues that element 6 in Figures 1 and 3 is “disc-shaped. The Examiner respectfully disagrees. Figures 1 and 3 show cross-section of the system, and element 16 is within the tubular housing 12. Therefore, element 16 is in fact a shorter version or shape of the tubular housing 12. Element 16 can be called a tubular or cylindrical but not “disc-shaped” because “disc-shape” is normally refers as “a flat circular plate.” In Oxford Dictionaries, “disc-shape” is defined as “Flat, thin, and circular like a disk.”  In Free Dictionary, “disc-shape” is defined as “having a flat circular shape.” Nevertheless, the Examiner has properly rejected the term as a term of a claim contrary to its ordinary meaning. See 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection elaborated above.
Applicant further argues that patch 24, in Fig. 1, is the “annular thermally conductive element.” In Oxford Dictionaries, “annular” is defined as “Ring-shaped.”  In Free Dictionary, “annular” is defined as “shaped like a ring.” The Examiner is unclear how a flat circular patch 24 is “shaped like a ring?” Clarification is respectfully requested.
With respect to the rejection under 35 U.S.C. 112(b), Applicant asserts that, in page 11, Examiner made an assumption that something that is "disc-shaped" must only be "cylindrical," and concluded that since "the accepted meaning is "a flat circular plate," the term must be indefinite. A telephone call was made on April 27, 2021, clarifying the Examiner’s position where a plain meaning of "disc-shaped" is “a flat circular plate” or an object where the diameter is greater than the height (or thickness). Element 16 as shown in Figure 3 is having a height greater than the diameter, therefore, should be 
With respect to the rejection under 35 U.S.C. 103, Applicant argues that modification of Templeton's smoking article with Saleem's electrically powered heater would completely change the fundamental principle of operation of Templeton's smoking article. The Examiner respectfully disagrees. As clearly articulated in the rejection above, Templeton discloses all features of the heated aerosol-generating system and including a disc-shaped heater element. Templeton fails to disclose wherein the system is configured to supply electrical energy to the disc-shaped heater element to heat the disc-shaped heater element. However, Saleem teaches an electrically heated aerosol-generating system configured to supply electrical energy to the disc-shaped heater element to heat the disc-shaped heater element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an electric power heater, as taught by Saleem, to Templeton’s heater, in order to provide a compact, efficient and precise temperature provision heater (Page 7, lines 8 to page 8, line 9). Templeton and Saleem are both analogous art and replacing the fuel heater of Templeton with Saleem’s electrically controlled heater provides a compact, efficient and precise temperature provision heater to Templeton’s system. The combination of placing one type of heater 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 27, 2021